             Case 1:20-cv-01119-KRS Document 8 Filed 01/06/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


ANGELINE G. MALDONADO,

                Plaintiff,
       vs.                                            CIV No. 1:20-01119-KRS

ANDREW SAUL,
Commissioner of Social Security,

                Defendant.
                                  ORDER GRANTING EXTENSION

       THIS MATTER having come before the Court upon Defendant’s Motion for Extension

of Time to File the Electronic Certified Administrative Record and Answer to Plaintiff’s

Complaint (Doc. 7 ), it being stated that Plaintiff concurs in the granting of the motion, the Court

having read the motion and being fully advised in the premises finds that there is good cause for

granting the motion.

       IT IS THEREFORE ORDERED that Defendant is granted through March 8, 2021, to file

his answer or otherwise respond to Plaintiff’s Complaint.




                                              ___________________________________
                                              KEVIN R. SWEAZEA
                                              United States Magistrate Judge


SUBMITTED AND APPROVED BY:
Electronically submitted 01/05/2021
KATHRYN C. BOSTWICK
Special Assistant United States Attorney

Electronically approved 01/05/2021
LAURA J. JOHNSON
Attorney for Plaintiff
